ON APPLICATION FOR REHEARING.
1. In the case of People v. Salem, 20 Mich. 452, 4 Am. Rep. 400, the Supreme. Court, speaking through Cooley, J., said: “The right of eminent domain is a vital right in every government and must often be called into exercise when a special necessity demands that the private right in a particular piece of property shall give way to the public good.”
The above definition of “eminent domain” by Judge Cooley was written by him over 40 years ago, and in the above case, in which he so defines that subject, reference was made by him to the case of Sadler v. Langham, 34 Ala. 311. The opinion in Sadler v. Langham was written, for our court by the late Chief Justice Stone; and while Chief Justice Stone did not, in referring to the subject of eminent domain, define it in the above language of Judge Cooley, nevertheless the entire argument of Chief Justice Stone in that case shows that he had in his mind, when he wrote that opinion, and intended to declare that no private right could be invaded by the exercise of the power of eminent domain unless a special necessity demanded that the private, right in a particular piece of property should give way to the public good, or, as section 3867 of the Code of 1907, quoted in the above opinion, expresses it, “unless an actual necessity for the specific land or portion therof or interest therein shall be alleged and proven.” In fact, an actual necessity, for public purposes, of the *96specific land or interest therein, which is sought to be condemned, lies at the very root of every proceeding invoking the exercise of the power of eminent domain, for it is only upon the theory of public necessity that any private property, no matter how insignificant it may be, can be taken from its owner and, against his will, devoted to a public use. The laws of Alabama on the subject of eminent domain are now what they were declared by this court to be before the passage of the above-quoted section 3867 of the Code of 1907.
2. Something is said in briefs of counsel on this application for a rehearing on the subject of the amount of damages. This subject is not presented by this record, and we have not only not discussed it, but "by nothing that we have said do we intend to intimate any opinion upon that subject. The value of the appellee’s land sought to be condemned is a matter resting in evidence and not in the judicial knowledge of this court.
The application for a rehearing is overruled.